In a negligence action to recover damages for personal injury, the defendant appeals from a judgment of the Supreme Court, Queens County, entered February 25, 1964 after trial upon a jury’s verdict in favor of the plaintiff administrator. The plaintiff’s intestate died before the trial; and during trial, her husband’s cause of action for loss'of services was discontinued. Judgment reversed on the law and the facts, without costs, and complaint dismissed on the law, without costs. In our opinion, the plaintiff failed to establish that the defendant had not exercised reasonable care in the maintenance of the premises under the weather conditions prevailing at the time of the accident (cf. Spaulding v. Christakos, 269 App. Div. 909, affd. 295 N. Y. 973; Miller v. Gimbel Bros., 262 N. Y. 107; Antenen v. New York Tel. Co., 271 N. Y. 558; Boccaccino v. Our Lady of Pity Roman Catholic Church, 18 A D 2d 1055; Vaglio v. Our Lady of Mount Carmel R. C. Church, 22 A D 2d 815). Beldock, P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.